EXHIBIT 10.9

SECURITY AGREEMENT
(Equipment, Inventory, Accounts Receivable and General Intangibles)

--------------------------------------------------------------------------------

        Pyramid Coach, Inc. (“Company”), grants to Fair Holdings, Inc. (“FHI”),
an Ohio corporation, a security interest in the Company’s Equipment, Inventory,
Accounts Receivable and General Intangibles, whether now owned and hereafter
acquired, and/or in the proceeds thereof to secure the payment and performance
of all of the Obligations. Such security interest is granted on the terms stated
in this Security Agreement.

1.
DEFINITIONS. As used in this Security Agreement, the following terms have the
meanings indicated when used with the initial letter capitalized:


  (a)
“Account Debtor” means a party who is obligated to the Company with respect to
any Account Receivable, or General Intangible.


  (b)
“Accounts Receivable” or “Account” means any right of the Company to payment for
goods sold or leased or for services rendered, whether or not earned by
performance.


  (c)
“Collateral” means all property or rights in which a security interest is
granted under this Security Agreement.


  (d)
“Collateral Account” is used as defined In Paragraph 10(a).


  (e)
“Credit Agreement” means the Credit Agreement between the Company and FHI dated
the date of this Security Agreement, as it may be amended from time to time.


  (f)
“Default” means an “Event of Default” as defined in the Credit Agreement.


  (g)
“Equipment” means all of the furniture, fixtures, machinery, and equipment of
the Company together with all tools, accessories, parts and accessions now in,
attached to or hereafter placed in or added to such property, and any
replacements of any such property.


  (h)
“General Intangibles” means any personal property (including things in action)
other than goods, Accounts, chattel paper, documents, instruments and money.


  (i)
“Inventory” means all goods which are held for sale or lease to customers or
which are furnished, have been furnished or are to be furnished under contracts
of service, or which are raw materials, work in process or materials used or
consumed in the Company’s business.







  (j)
“Obligations” is used as defined in the Credit Agreement.


2.
FINANCING STATEMENTS. The Company authorizes FHI at the expense of the Company
to execute on its behalf and file a financing statement or statements in those
public offices deemed necessary by FHI to perfect its security interest. Such
financing statements may be signed by FHI alone. In addition, the Company shall
execute and deliver any financing statement or other document that FHI may
request to perfect or to further evidence the security interest created by this
Security Agreement including, without limitation, any certificate or
certificates of title to the Collateral with the security interest of FHI noted
thereon or executed applications for such certificates of title.


3.
LOCATION, INSPECTION AND PROTECTION OF COLLATERAL. Unless the Company gives FHI
not less than ten (10) days prior written notice of additional locations at
which Inventory and Equipment shall be kept, all Inventory and Equipment is kept
and shall be kept at the following address: 2620 Locust Street, Nashville, TN
37207. Unless the Company gives FHI written notice of the location of additional
offices where records of the Company relative to Accounts Receivable and General
Intangibles are kept, all such records of the Company shall be kept at the
following address: 2620 Locust Street, Nashville, TN 37207 which the Company
represents is also the address of its principal office. The Company shall not
keep duplicate Accounts Receivable records at any other address or change the
location of its principal office unless the Company gives FHI not less than 10
days prior written notice of such event. The Company shall, at all reasonable
times and in a reasonable manner, allow the officers, attorneys and accountants
of FHI to examine, inspect, photocopy and make abstracts from the Company’s
books and records and to verify Equipment and Inventory, the latter both as to
quantity and quality, and to arrange for verification of Accounts Receivable,
under reasonable procedures, directly with the Account Debtors or by other
methods. The Company shall also deliver to FHI upon request any promissory notes
or other papers evidencing any Account and any guaranty or collateral together
with appropriate endorsements and assignments and any information relating
thereto and shall do anything else FHI may reasonably require to further protect
FHI’s interest in the Collateral. If any of the Collateral consists of Equipment
normally used in more than one state and the Company intends to use any of such
Collateral in any jurisdiction other than a state in which the Company shall
have previously advised FHI such Collateral is to be used, the Company shall not
commence use in such other jurisdiction except upon ten (10) days prior written
notice to FHI.


4.
FIXTURES. Some of the Collateral may be attached to real estate so as to
constitute a fixture. If any Collateral is hereafter so attached to any real
estate, notice of the common address, legal description, and name of the owner
of record of such real estate shall be furnished to FHI at least ten (10) days
prior to such attachment. If any Collateral is hereafter attached to real estate
prior to the perfection of the security interest created by this Security
Agreement in such Collateral, the Company shall, on demand, furnish FHI with a
disclaimer of interest in the Collateral executed by each person having an
interest in such real estate.





2

5.
THE COMPANY’S TITLE. Other than security interests granted to Senior Lenders
from time to time for primary credit facilities, including those identified on
Schedule A attached hereto and any replacements or successors thereto, each of
which shall be senior and superior to the liens granted herein, whether granted
prior to or after the security interests granted herein, the Company has full
and clear title to all of the Collateral presently owned and shall have such
title to all Collateral hereafter acquired except for the security interest
granted by this Security Agreement and any other lien or security interest
permitted under the terms of the Credit Agreement, and except for jointly owned
collateral, which shall be identified and the Company shall keep the Collateral
free at all times from any lien or encumbrance except those permitted by the
Credit Agreement. No financing statements covering all or any portion of the
Collateral is on file at any public office except as may be required or
permitted by this Security Agreement and Credit Agreement. FHI agrees to execute
at any time and from time to time, any documents necessary to reflect that the
liens granted herein are now, and will be later, subordinate to any security
interest granted in the Company’s assets, from time to time, to providers of
primary credit facilities to the Company.


6.
THE COMPANY’S DUTY TO MAINTAIN THE COLLATERAL. The Company shall keep all
tangible Collateral in good order and repair and shall not waste or destroy any
of the Collateral. The Company shall not use the Collateral in violation of any
statute or ordinance or contrary to the provisions of any policy of insurance
thereon.


7.
INSURANCE. In addition to maintaining such insurance on the Collateral as is
required by the Credit Agreement, the Company shall, upon the reasonable request
of FHI, keep the Collateral insured against such additional risks, in such
amounts and under such policies as FHI may reasonably require and with such
companies as shall be reasonably acceptable to FHI. All policies providing
insurance on the Collateral shall provide that any loss thereunder shall be
payable to FHI under a standard form of secured lender’s loss payable
endorsement. The Company authorizes FHI to endorse on the Company’s behalf and
to negotiate drafts reflecting proceeds of insurance on the Collateral, provided
that FHI shall remit to the Company such surplus, if any, as remains after the
proceeds have been applied at FHI’s option, (a) to the satisfaction of all of
the Obligations or to the establishment of a cash collateral account for the
Obligations, or (b) to the replacement or repair of the Collateral; provided,
however, that so long as no Default exists, and provided further that the
Company can demonstrate to FHI’s satisfaction that any proposed replacement or
repair of Collateral is economically and physically feasible, such proceeds
shall be applied, at the Company’s option and to the extent necessary, as
provided in the foregoing clause (b). Certificates evidencing the existence of
all of the insurance required under the Credit Agreement or this Security
Agreement shall be furnished to FHI by the Company and the original policies
providing such insurance shall be delivered to FHI at its request.





3

8.
ADVANCES TO PROTECT COLLATERAL. Upon failure of the Company to procure any
required insurance or to remove any prohibited encumbrance upon the Collateral
or if any policy providing any required insurance is canceled, FHI may procure
such insurance or remove any encumbrance on the Collateral and any amount
expended by FHI for such purposes shall be immediately due and payable by the
Company to FHI and shall be added to and become a part of the Obligations
secured hereby and shall bear interest at the Interest Rate, as defined in the
Credit Agreement.


9.
DEALING WITH COLLATERAL PRIOR TO DEFAULT. Prior to Default and thereafter until
FHI shall notify the Company of the revocation of such authority:


  (a)
the Company may, in the ordinary course of business, at its own expense, sell,
lease or furnish under contracts of service, any of the Inventory normally held
by the Company for such purposes, provided that a sale in the ordinary course of
business shall not include a transfer in total or partial satisfaction of a
debt, and the Company may use and consume, in the ordinary course of its
business, any raw materials, work in process or materials normally held by it
for such purposes;


  (b)
the Company shall, at its own expense, endeavor to collect, when due, all
amounts due with respect to any Accounts or General Intangibles, and shall take
such action with respect to collection as FHI may reasonably request or, in the
absence of such request, as the Company may deem advisable in accordance with
sound business practice, and


  (c)
the Company may grant, in the ordinary course of business, to any Account
Debtor, any rebate, refund or adjustment to which such Account Debtor may be
entitled, and may accept, in connection therewith, the return of the goods, the
sale or lease of which shall have given rise to the obligation of the Account
Debtor.


10.
DEALING WITH COLLATERAL AFTER DEFAULT. After Default and upon the request of
FHI:


  (a)
the Company shall upon receipt of any checks, drafts, cash or other remittances
in payment of Inventory sold or in payment of Accounts Receivable of the
Company, deposit the same in a special collateral account (the “Collateral
Account”) maintained with FHI; such proceeds shall be deposited in the form
received except for the endorsement of the Company when required, which
endorsement FHI is authorized to make on the Company’s behalf, and shall be held
by FHI as security for all Obligations;





4

  (b)
the Company shall deliver to FHI all other instruments and chattel paper which
constitute proceeds from the sale of Collateral, whether then held or thereafter
acquired, and


  (c)
the Company shall keep segregated any such checks, drafts, cash, other
instruments, chattel paper or other remittances from any of the Company’s other
funds or property and shall hold such items for the benefit of FHI until
delivery to FHI or deposit in the Collateral Account and FHI may apply all or
any portion of the funds on deposit in the Collateral Account against any
Obligations in the order of application provided for in the Credit Agreement or,
absent such provision, at the discretion of FHI.


  After Default, FHI may notify any Account Debtor to make payment directly to
FHI of any amounts due or to become due under any Account Receivable, General
Intangible, instrument or chattel paper and FHI may enforce the collection of
any Account Receivable, General Intangible, instrument or chattel paper in its
name or in the name of the Company, by suit or otherwise, and may surrender,
release or exchange all or any part thereof or compromise or extend or renew for
any period, whether or not longer than the original period, any indebtedness
thereunder or evidenced thereby, and any Account Debtor will be fully protected
in relying upon the representation of FHI that it has authority under the terms
of this Security Agreement to deal with any Account Receivable, General
Intangible, instrument or chattel paper and need not look beyond this Security
Agreement and such representation of FHI to establish FHI’s authority in that
regard.


11.
SUBSTITUTION AND SALE OF EQUIPMENT. The Company may from time to time so long as
no Default has occurred and is continuing, substitute items of Equipment so long
as any new Equipment becomes subject to the security interest created by this
Security Agreement and is subject to no prior liens or security interest other
than those permitted by the Credit Agreement. So long as no Default has occurred
and is continuing, the Company may, in the ordinary course of its business, sell
or otherwise dispose of any items of Equipment for which substitutes have been
obtained or which are no longer useful to the Company in its operations,
provided that at least ten (10) days prior written notice of any proposed
disposition of any material amount of Equipment in a single or a planned series
of transactions is given to FHI. Upon the request of the Company, FHI will
deliver an appropriate release of its security interest in any item of Equipment
disposed of by the Company pursuant to the provisions of this paragraph.


12.
REMEDIES UPON DEFAULT. Upon the occurrence of any Default FHI shall have with
respect to the Collateral, in addition to all rights and remedies specified in
the Credit Agreement, this Security Agreement or any other agreement between the
Company and FHI the remedies of a secured party under the Uniform Commercial
Code (the “Code”) as in effect from time to time in Indiana, regardless of
whether the Code in such form has been enacted in the jurisdiction in which any
such right or remedy is asserted. Any notice required by law, including but not
limited to notice of the intended disposition of all or any portion of the
Collateral, shall be deemed reasonably and properly given if given at least 10
days prior to such disposition in the manner prescribed for the giving of
notices in the Credit Agreement. Any proceeds of the disposition of any of the
Collateral shall be applied first to the payment of the expenses of the
retaking, holding, repairing, preparing for sale and sale of the Collateral,
including reasonable attorney’s fees and legal expenses in connection therewith
and any balance of such proceeds shall be applied by FHI to the Obligations in
such order as FHI shall determine.





5

13.
RELATION TO CREDIT AGREEMENT. This Security Agreement is given pursuant to the
terms of the Credit Agreement and shall be deemed a part thereof and subject to
the terms and conditions of the Credit Agreement.


14.
NOTICES. Any notice required or otherwise given concerning this Security
Agreement by either party to the other shall be given as notices are required to
be given under the terms of the Credit Agreement.


Dated:  April 15, 2005

  Pyramid Coach, Inc.


By:  /s/  Timothy Durham

--------------------------------------------------------------------------------





6